Citation Nr: 0613137	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-21 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome (CTS) of the right upper extremity, claimed as 
secondary to service-connected left CTS.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to an increased rating for service-connected 
CTS of the left upper extremity, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
November 1989.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 decision by the RO in Buffalo, New 
York, that denied service connection for right CTS and a 
psychiatric disorder, and denied an increased rating for 
service-connected left CTS.

During the course of the appeal, in an August 2004 rating 
decision, the RO denied service connection for hearing loss, 
a lumbar spine disability, and a cervical spine disability.  
As the veteran has not appealed this decision, these issues 
are not in appellate status and will not be addressed by the 
Board.  38 U.S.C.A. § 7105 (West 2002).

The issues of entitlement to an increased rating for left CTS 
and secondary service connection for right CTS are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

The veteran did not develop a chronic psychiatric disorder in 
service or for many years thereafter.



CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service, nor may such be presumed.  38 U.S.C.A. § 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a December 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claims.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as an April 2004 Statement 
of the Case (SOC).  These documents provided him with notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claims.  By way of 
these documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).




Analysis

The veteran claims service connection for a psychiatric 
disorder which he asserts was incurred during military 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A review of the service medical records is negative for 
complaints or treatment of a psychiatric disorder.  The 
veteran was injured in a motor vehicle accident in July 1989, 
and received head trauma with concussion and loss of 
consciousness.  He was admitted to the hospital and 
discharged the following day.  The service medical records 
are negative for a diagnosis of a chronic psychiatric 
disorder. 

At a January 1991 VA examination, the examiner indicated that 
no psychiatric abnormality was noted.

The first post-service medical evidence of a psychiatric 
disorder is dated in 2002.
A November 2002 VA outpatient intake note reflects that the 
veteran reported that that he was treated by a private 
physician for anxiety and depression for the past eight 
years, and for alcohol abuse since 1985.  He said that he had 
been treated by a general practitioner and had not previously 
been seen by a psychiatrist.  He also stated that he was 
hospitalized for anxiety three years ago.  A November 2002 VA 
psychiatric consultation report reflects that the veteran 
denied prior psychiatric treatment.  He reported problems 
with depression since 1989, and also complained of periods of 
mania.  The diagnoses were bipolar affective disorder and 
alcohol dependence in early full remission.  Subsequent VA 
medical records reflect ongoing treatment for a psychiatric 
disorder, primarily diagnosed as bipolar disorder.

In December 2002, the veteran filed a claim for service 
connection for a psychiatric disorder.  He contended that he 
had bipolar disorder and depression which were incurred in 
service.  By a statement dated in February 2004, the 
veteran's representative contended that the veteran's 
psychiatric disorder was related to in-service head injuries.

The veteran has asserted that he incurred a psychiatric 
disorder during his period of active service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The evidence on file demonstrates that the veteran currently 
has bipolar disorder.  There is no medical evidence of this 
disorder in service, and no evidence of a psychosis in the 
first post-service year.  There is no medical evidence 
linking any current psychiatric disorder to service, as 
required for service connection.

The preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a psychiatric disorder is denied.




REMAND

With respect to the veteran's claim for an increased rating 
for CTS of the left upper extremity and his claim for 
secondary service connection for CTS of the right upper 
extremity, although further delay is regrettable, the Board 
finds that additional development is necessary prior to 
appellate review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) require VA to notify the veteran of any 
evidence that is necessary to substantiate his claim, as well 
as the evidence VA will attempt to obtain and which evidence 
he is responsible for providing.  38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Initially, the Board notes that the veteran has not received 
adequate VCAA notice with respect to the CTS claims.  The 
RO's December 2002 letter to the veteran does not properly 
advise him of the evidence that is necessary to substantiate 
his claims for an increased rating or secondary service 
connection.  Id.; 38 C.F.R. § 3.159 (2005).  

This case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded for CTS of the right upper extremity, 
and/or an increased rating is assigned for CTS of the left 
upper extremity.  Such notice should also include an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date for 
the claims.  

The veteran's representative has stated that pertinent 
medical records may be found in the veteran's worker's 
compensation records.  The RO should attempt to obtain any 
medical records associated with the veteran's worker's 
compensation records.  38 U.S.C.A. § 5103A (West 2002).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should send the veteran a VCAA 
letter regarding his claim for an 
increased rating for CTS of the left 
upper extremity, and his claim for 
secondary service connection for CTS of 
the right upper extremity (see 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995)).  Such letter should also include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for CTS 
of the left or right upper extremity 
since separation from service.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

3.  The RO should attempt to obtain any 
medical records associated with the 
veteran's worker's compensation file 
which pertain to disabilities of the 
upper extremities.  

4.  The RO should then re-adjudicate the 
claims for an increased rating for CTS of 
the left upper extremity and for 
secondary service connection for CTS of 
the right upper extremity.  If the claims 
are denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


